Citation Nr: 0724931	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to March 
1965. 

In a July 2001 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (the RO) 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  The veteran perfected 
an appeal of that denial.

A motion to advance this case on the docket was granted by a 
Deputy Vice Chairman of the Board in November 2005.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).

In November 2005, the Board denied service connection for a 
psychiatric disorder.  The veteran appealed the Board's 
November 2005 decision to the United States Court of Appeals 
for Veterans Claims (Court).  As the result of a joint motion 
for remand which was signed by the veteran's attorney and 
representatives of the Secretary of VA, in a February 2007 
Order the Court vacated the Board's November 2005 decision 
and remanded the appeal to the Board


FINDING OF FACT

The competent medical evidence of record serves to link the 
veteran's current psychiatric disorder, variously diagnosed 
as a delusional disorder and paranoid schizophrenia, to his 
military service.


CONCLUSION OF LAW

A psychiatric disorder, variously diagnosed as a delusional 
disorder and paranoid schizophrenia, was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder, variously diagnosed as a delusional disorder and 
paranoid schizophrenia.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

With respect to this claim, VCAA letters were sent to the 
veteran and to his representative by the RO in April 2001, 
September 2004, and February 2005.  The veteran and his 
representative have not contended that VCAA notice was in any 
way inadequate.  In fact, the joint motion for remand does 
not mention any failure as to VA's duty to notify or duty to 
assist.

While VA has not provided the veteran notice of element (4) 
and (5), degree of disability and effective date, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
lack of notice is harmless at this point in time.  The Board 
is granting service connection for a psychiatric disorder, 
variously diagnosed as a delusional disorder and paranoid 
schizophrenia.  The Board is not responsible for assigning an 
initial disability rating or an effective date for service 
connection.  
The Board is confident that prior to assigning a disability 
rating and effective date, the agency of original 
jurisdiction will provide the veteran and his representative 
with appropriate notice under Dingess/Hartman.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Personality disorders

Personality disorders are not considered to be disabilities 
for the purposes of service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2006); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.  

Analysis

Fletcher considerations

As was described in the Introduction, this issue was 
previously before the Court and was remanded in February 
2007.  Specifically, this matter was remanded because in its 
November 2005 decision the Board rejected lay statements 
describing the veteran's psychiatric symptoms after service 
as not being credible because there are no objective medical 
records of treatment for any psychiatric problems during 
those years.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

Discussion

The Board will apply a Hickson analysis.  Concerning element 
(1), current disability, recent medical records are replete 
with findings demonstrating that an acquired  psychiatric 
disorder, variously diagnosed, is currently manifested.  The 
report of an April 2005 VA examination indicates diagnostic 
impressions to include delusional disorder, persecutory type.  
A June 2005 statement from a VA physician notes that the 
veteran's current diagnosis was schizophrenia, chronic, 
paranoid type.  Hickson element (1), a current disability, is 
met.

Hickson element (2), in-service disease, is also met.  
Service medical records dated in 1963 show that the veteran 
was hospitalized at the Great Lakes Training Medical Center 
for treatment of mental health problems, with an admission 
record indicating an impression of acute depression with 
possible suicidal intent.  A hospitalization summary notes an 
admission diagnosis of anxiety reaction, with admission 
following an argument with his wife, apparently arising from 
marital difficulties.  Mental status examination the morning 
following admission revealed no signs of a gross mental 
disorder.  The hospitalization summary indicates a discharge 
diagnosis of adult situational reaction, with a 
recommendation that the veteran be returned to duty "as he is 
fit for same at the present time."

The veteran's service medical records do not contain any 
finding that a psychosis was identified.  The medical 
evidence first indicates the presence of a psychosis many 
years subsequent to the veteran's separation from service, 
long after the one year presumptive period after service.  
The initial medical records which refer to paranoid 
schizophrenia and a delusional disorder date from the late 
1990s, coincident with the veteran's initial claim for VA 
benefits therefor.  Moreover, a September 1998 VA treatment 
record indicates that the veteran did not receive any 
treatment for a psychiatric disorder until a non-VA 
hospitalization in 1995.  

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied; that is, it must be 
ascertained whether there is a medical nexus between the 
veteran's current psychiatric disability, diagnosed decades 
after service, and the mental problems which were treated 
during his period of active service and characterized at that 
time as being acute and transitory.  There is conflicting 
evidence on this crucial matter.

Evidence against the veteran's claim includes a report of an 
April 2005 VA examination, which is based on both a review of 
the claims file and a two-hour examination of the veteran.  
At the conclusion of this extensive and lengthy (nine page) 
report, the examiner stated the following:

[a]though the veteran alleges that his alleged 
psychosis was related to his service-connection, 
there is no mention made in the [1963] medical 
treatment records from the Great Lakes Training 
Medical Center that suggests that he demonstrated 
evidence of psychotic or delusional thinking during 
his admission. He was admitted with an anxiety 
reaction and was ultimately diagnosed by the Chief 
of the Neuropsychiatric Service [ ] with an adult 
situational reaction . . . .  Review of the 
additional medical file from the veteran's 
treatment at the Great Lakes Center revealed no 
mention made of any psychotic thinking, with 
treatment being primarily directed at resolving his 
anxiety reaction and depression.

The veteran's long history of interpersonal 
problems, along with review of neuropsychological 
test results, would indicate the presence of an 
Axis II characterological disorder of the 
antisocial type . . . .

In conclusion, this evaluator does not see a 
connection between the veteran's military service 
and his current mental disorders, which have been 
variously classified.

The Board notes that the April 2005 VA examiner provided a 
thorough explanation for his conclusion, in essence, the 
examiner indicated that the veteran had an acute and 
transitory mental problem in service which was unrelated to 
any later diagnosed psychosis.  The examiner further 
indicated that the veteran had a lifelong personality 
disorder which accounted for bad behavior in the years 
following service.

Evidence in favor of the veteran's claim includes a report of 
a VA psychology assessment dated in December 2001 which notes 
a diagnosis of schizophrenia, paranoid type, "with first 
psychotic break probably occurring in 1963.  [that is, in 
service]"  That finding is based in part, according to the 
examiner, on "[l]ife history" which included the veteran's 
reporting to the December 2001 examiner a history of auditory 
and visual hallucinations starting in 1963.  The Board notes, 
however,  that the veteran did not report any auditory or 
visual hallucinations at the time that he was hospitalized in 
1963 during active service.

A finding that there is a medical nexus between the veteran's 
service and his current schizophrenia is also set forth in a 
statement from A.M.G., M.D., submitted on the veteran's 
behalf in October 2005.  In her statement, Dr. G. primarily 
reiterated and endorsed the findings of the VA psychiatrist, 
noting that the veteran had displayed psychiatric symptoms 
"since 1963".  In addition, Dr. G. noted the veteran's former 
spouse's reporting of domestic abuse and the veteran being 
belligerence and uncooperative during a private 
hospitalization in the late 1960s.

The contention that there is a nexus between the veteran's 
in-service mental problems and his current disorder is also 
supported by a statement, dated in June 2005, from a VA staff 
psychiatrist who had treated the veteran on several 
occasions.  She noted that the veteran's current diagnosis, 
chronic paranoid schizophrenia, is characterized by 
delusions, hallucinations, and disturbances in social and 
occupational functioning.  She also noted that the onset of 
this illness is generally preceded by a "prodromal" phase 
manifested by the gradual development of symptoms including 
unusual behaviors, angry outbursts, differences in school or 
work performances, or interpersonal difficulties.  The VA 
psychiatrist indicated that she had reviewed the veteran's 
service and VA medical records, and she concluded that "the 
earlier diagnoses as least as likely as not describe the 
prodromal phase of the schizophrenic condition as well as 
various manifestations of this condition."  

There is the associated matter of whether there has been a 
continuity of symptomatology from the time of the veteran's 
in-service hospitalization.  
The veteran submitted various statements from his brothers 
and his former spouse on this matter.  Pursuant to the joint 
motion, the Board has considered the credibility of the 
veteran's brothers and his former spouse.  The Board finds 
these statements to be credible, in particular because the 
brothers' statements are corroborated by the veteran's former 
spouse, who evidently was a target of domestic violence on 
the part of the veteran and therefore would not be considered 
to be a friendly witness.  In a November 2003 statement, the 
veteran's former spouse, who was married to him at the time 
of his 1963 in-service hospitalization, reported that he 
engaged in abusive behavior in April and May 1966, to include 
biting her on her forehead.

The lay statements from the veteran's brothers show that his 
behavior radically changed after his in-service 
hospitalization and that he continued to have behavior 
problems for decades after active service.  In particular, a 
March 2003 statement from one of the veteran's brothers 
reflects that in late 1964 or early 1965 the veteran told a 
government agency that his poor family was actually a rich 
family that owned land and cattle; the veteran's brother had 
to go to a government agency to correct that inaccuracy.    

The lay statements do not attribute the veteran's post-
service behavior to a particular disability (psychosis versus 
personality disorder), nor could they.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The lay statements are 
not competent medical evidence, but they are accepted as 
credible evidence of the witnesses' observations of ongoing 
unusual behavior.  To some degree, these lay  statements 
support the medical opinions which indicate that the 
veteran's psychosis started in service and developed over 
time.  However, the statements could also be interpreted to 
support the conclusion of the April 2005 VA examiner that the 
veteran has a lifelong personality disorder, and the 
psychosis developed many years after service.  

The Board finds that the evidence is at least in equipoise as 
to the crucial question of whether the competent medical 
evidence of record serves to link the veteran's current 
psychiatric disorder, variously diagnosed as a delusional 
disorder and paranoid schizophrenia, to his military service.  
While the opinion of the April 2005 VA examiner is the most 
thorough, there are, nonetheless, three other medical 
opinions, to include one based on an actual evaluation of the 
veteran and a review of medical records, in favor of the 
veteran's claim coupled.  Hickson element (3) has therefore 
been met.  

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
a psychiatric disorder, variously diagnosed as a delusional 
disorder and paranoid schizophrenia.  The benefit sought on 
appeal is accordingly allowed.

Additional comment

The report of the April 2005 VA examination reflects a 
diagnosis of antisocial personality disorder.  The veteran 
has not indicated that he is seeking service connection for 
that disorder.  In any event, as has been discussed above 
direct service connection cannot be granted for a personality 
disorder.  See Winn, supra.  Accordingly, the Board's grant 
of service connection is limited to the acquired psychiatric 
disability, variously diagnosed as a delusional disorder and 
paranoid schizophrenia.


ORDER

Service connection for a psychiatric disorder, variously 
diagnosed as a delusional disorder and paranoid 
schizophrenia, is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


